—Determination of respondent Commissioner of the New York State Department of Social Services dated June 22, 1997, which, after a fair hearing, affirmed the determination of respondent New York City Human Resources Administration discontinuing petitioner’s public assistance and medical benefits for 90 days and until such time as she is willing to comply with employment requirements, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, Bronx County [Kenneth Thompson, Jr., J.], entered on or about March 5, 1998) dismissed, without costs.
Respondent’s determination that petitioner willfully and without good cause failed to comply with eligibility requirements for the continuance of public assistance benefits was supported by substantial evidence, including petitioner’s own testimony at a fair hearing conducted on July 15, 1997 (see, Matter of Riviera v Wing, 248 AD2d 153). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Andrias, JJ.